TOWNSEND, District Judge.
The article in question is a rabbit, made of papier-maché, with a removable head, and capable of holding candy. The collector assessed it for duty as a manufacture of papier-maché, under paragraph 353 of the act of 1894. The importer protested, claiming that the article was dutiable as a toy, under paragraph 321 of said act, and the board of general appraisers sustained the protest.
The evidence for the importer fails to show that these articles are universally commercially designated as “toys”; but the evidence also shows that articles of this character are recognized as belonging to the class known as “toys.” The distinction is that, while the importer has failed to prove commercial classification as toys, yet all the witnesses practically agree that these articles are used generally and chiefly for the amusement of children. In that *453event I think the article is a "toy,” within the decisions in Zeh v. Cadwalader, 42 Fed. 525, affirmed 151 U. S. 171, 14 Sup. Ct. 288; Wanamaker v. Cooper, 69 Fed. 465; and Maddock v. Magone, 152 U. S. 368, 14 Sup. Ct. 588. The decision of the board of general appraisers is affirmed.